            Case 3:19-cv-05181-BHS Document 54 Filed 10/04/19 Page 1 of 3



 1                                                                  The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 9   CEDAR PARK ASSEMBLY OF GOD OF                         NO. 3:19-cv-05181-BHS
     KIRKLAND, WASHINGTON,
10                                                         DECLARATION OF PAUL M. CRISALLI
                            Plaintiff,                     IN SUPPORT OF DEFENDANTS’
11                                                         RESPONSE TO PLAINTIFF’S RENEWED
            v.                                             MOTION FOR PRELIMINARY
12                                                         INJUNCTION AND DEFENDANT’S
     MYRON “MIKE” KREIDLER, et al.,                        RENEWED MOTION TO DISMISS
13                          Defendants.                    NOTED: NOVEMBER 15, 2019

14
            I, Paul M. Crisalli, declare as follows:
15
            1.      I am over the age of eighteen years old, am otherwise competent to testify, and
16   have personal knowledge of the information in my Declaration.

17          2.      I am an Assistant Attorney General with the Washington State Attorney General’s

18   Office and counsel of record for Defendants in this matter.

            3.      Attached hereto as Exhibit A is a true and correct copy of a Press Release issued
19
     by Washington’s Office of Insurance Commissioner on September 19, 2019.
20
            I declare under penalty of perjury and the laws of the State of Washington that the
21
     foregoing is true and correct.
22

23

24

     DECLARATION OF PAUL M. CRISALLI                   1               ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue. Suite 2000
     NO. 3:19-cv-05181                                                        Seattle, WA 98104-3188
                                                                                   (206) 464-7744
           Case 3:19-cv-05181-BHS Document 54 Filed 10/04/19 Page 2 of 3



 1
           DATED this 4th day of October, 2019 at Seattle, Washington.
 2
                                                     /s/ Paul M. Crisalli
 3                                                   PAUL M CRISALLI
                                                     Assistant Attorney General
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     DECLARATION OF PAUL M. CRISALLI             2                  ATTORNEY GENERAL OF WASHINGTON
                                                                         800 Fifth Avenue. Suite 2000
     NO. 3:19-cv-05181                                                     Seattle, WA 98104-3188
                                                                                (206) 464-7744
             Case 3:19-cv-05181-BHS Document 54 Filed 10/04/19 Page 3 of 3



 1                                  DECLARATION OF SERVICE
            I hereby declare that on this day I caused the foregoing document to be electronically
 2
     filed with the Clerk of the Court using the Court’s CM/ECF System which will send notification
 3
     of such filing to the following:
 4
            Kristen K. Waggoner
 5          Kevin H. Theriot
            Elissa M. Graves
            Alliance Defending Freedom
 6          15100 N 90th Street
            Scottsdale, AZ 85260
 7          KWaggoner@adflegal.org
            KTheriot@adflegal.org
 8          EGraves@adflegal.org
            Attorneys for Plaintiff
 9          David A. Cortman
            Alliance Defending Freedom
10          1000 Hurricane Shoals Rd. NE
            Suite D-1100
11          Lawrenceville, GA 30040
            DCortman@adflegal.org
12          Attorney for Plaintiff

            DATED this 4th day of October, 2019, at Seattle, Washington.
13

14                                                     /s/ Paul M. Crisalli
                                                       Paul M. Crisalli WSBA # 40681
15                                                     Assistant Attorney General

16

17

18

19

20

21

22

23

24

     DECLARATION OF PAUL M. CRISALLI               3                 ATTORNEY GENERAL OF WASHINGTON
                                                                          800 Fifth Avenue. Suite 2000
     NO. 3:19-cv-05181                                                      Seattle, WA 98104-3188
                                                                                 (206) 464-7744
